DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atilla (2017/0258262 A1).

Regarding claim 1, Atilla discloses a water detection device as seen in Fig. 2a comprising a housing via water depot 31 including the cylindrical 433 (housing 31 included cap a water depot that contain all the water and the sensors inside as seen in Fig. 2a or 4-6); and a first and second water sensors 150-151 or 250-251 or 449-450 the same sensor but different reference numbers on each different figure) coupled to the housing (see par.  0170) wherein the first sensor is the top sensor and second sensor is bottom sensor (see pars. 0170, 0175 & 0181)

As to claim 3, Atilla discloses wherein the housing has a concave top surface configured to direct water centrally upon the top surface (see par. 0174, wherein concave and water pumping direct water centrally to top surface, Fig. 6a).

As to claim 4, Atilla discloses wherein the housing a housing via water depot 31 including the cylindrical 433 (housing 31 included cap a water depot that contain all the water and the sensors inside as seen in Figs. 4-6) has a canal in the concave top surface configured to direct water toward the first water sensor [see Figs. 4-6, wherein concave and water pumping direct water centrally to top surface, par. 0174].

As to claim 7, Atilla discloses one or more water detection circuits via controller board 70 including board 71 as seen in Fig. 2a having plurality of circuits 71 [see 0069] configured to process signals from the first water sensor declare a water event when water is detected at least the first water sensor [see pars. 0177 & 0179].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atilla (U.S. 2019/0027013 A1) in view of sale et al. (U.S. 2019/0027013 A1).

As to claim 8, Atilla is not understood to explicitly disclose that discloses a wireless transceiver, wherein the water detection device is configured to send an alert signal via the wireless transceiver responsive to detection of water at least one of the first water sensor or the second water sensor.
In a related art, U.S. 2019/0027013 to Sale et al disclose a wireless transceiver 23 of Fig. 1, wherein the water detection device is configured to send an alert signal via the wireless transceiver responsive to detection of water at least one of the first water sensor or the second water sensor [see pars. 0033 & 0039]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor as taught by Atilla to be able to send wireless transceiver as taught by Sale et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for the water detection device is configured to send an alert signal via the wireless transceiver responsive to detection of water at least one of the first water sensor or the second water sensor which will improve sensor accuracy [see Sale par. 0033 & 0039].


As to claim 9, Atilla is not understood to explicitly disclose wherein the first water sensor includes a first electrical contact and a second electrical contact, the water detection device further comprising a water detection circuit that is configured to deliver a water sensing pulse to the first electrical contact, the water sensing pulse being detectable by the water detection circuit through the second electrical contact in the presence of water between the first electrical contact and second electrical contact.
In a related art, U.S. 2019/0027013 to Sale et al disclose wherein the first water sensor 26 includes a first electrical contact and a second electrical contact (as seen in Figs. 3-5, pars. 0170-0171), the water detection device further comprising a water detection circuit that is configured to deliver a water sensing pulse to the first electrical contact, the water sensing pulse being detectable by the water detection circuit through the second electrical contact in the presence of water between the first electrical contact and second electrical contact [see pars. 0040-0041 & 0043].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor as taught by Atilla to be able to send wireless transceiver as taught by Sale et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for the water detection device is configured to be able to communicate with water alert circuit coupled to the analog comparator circuit. The water alert circuit configured to declare a water event alert responsive to detection of the oscillating pulse at the second electrical contact which will improve overall sensor accuracy [see Sale par. 0040-0041 & 0043].
As to claim 11, Atilla discloses wherein the water detection circuit 70 (via controller board 70 including board 71 as seen in Fig. 2a) is configured to recurrently (via repeat or continuous controlling the main system see pars. 0169 & 0177).


Response to Arguments
Applicant’s arguments with respect to the above rejected claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter

Claims 13-15 are allowed.

Claims 5-6, 10 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 


Claim 5 recites, inter alia, “wherein the housing includes a removable cover, the water detection device further comprising a circuit hoard and a mechanically biased electrical contact coupled to the removable cover, the mechanically biased electrical contact electrically coupling the first water sensor to the circuit board, wherein the mechanically biased electrical contact, further is configured to apply force against a mating receptacle” in combination with all elements of claim 1.

Claim 10 recites, inter alia, “the water detection device further comprising a direct current power source, and wherein the water detection device includes a signal modulator circuit that is coupled to the direct current power source and is configured to deliver the water sensing pulse as a pulse of alternating current to the first electrical contact” in combination with all elements of claims 9 & 1.

Claim 12 recites, inter alia, “the water detection circuit includes: an oscillator circuit coupled to the first electrical contact and configured to deliver an oscillating pulse to the first electrical contact; an analog comparator circuit with hysteresis, the analog comparator circuit coupled to the second electrical contact; and a water alert circuit coupled to the analog comparator circuit, the water alert circuit configured to declare a water event alert responsive to detection of the oscillating pulse at the second electrical contact” in combination with all elements of claims 9 & 1.

Claim 13 recites, inter alia, “delivering an alternating current water sensing pulse to a first electrical contact, detecting the water sensing pulse as an attenuated signal at a second electrical contact, passing the attenuated signal through a low pass filter; applying the filtered signal as an input to a gate; applying an output of the gate as an input to a latch.”  Upon review the previous and current Prior Art of records, it is clearly show that the current Prior Art of record Atilla do not disclose wherein the water detection device includes passing the attenuated signal through a low7 pass filter; applying the filtered signal as an input to a gate; applying an output of the gate as an input, to a latch, and declaring a water event responsive to the input to the latch meeting a water event condition. In order to cure this deficiency, Atilla must establish passing the attenuated signal through a low pass filter, applying the filtered signal as an input to a gate, applying an output of the gate as an input to a latch, and declaring a water event responsive to the input, to the latch meeting a water event condition as presently recited claim 13. However, Atilla (including previous Prior Art of Record, Kobayashi et al. & Sale et al.) fails to describe the above mentioned features of claim 13 required by 35 U.S.C. § 102/103, the rejection of the pending claims are moot. 
Claim 6 is allowed because of at least due to their dependencies.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Examiner: 	/Trung Nguyen/-Art 2866
		April 2, 2021.
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866